Case 18-26512        Doc 26     Filed 02/15/19     Entered 02/15/19 09:42:31          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-26512
         Jacob D Thielking

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/20/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $18,350.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-26512       Doc 26     Filed 02/15/19    Entered 02/15/19 09:42:31                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $3,163.28
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $3,163.28


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                             $2,989.29
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                     $173.99
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,163.28

 Attorney fees paid and disclosed by debtor:                 $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim           Claim         Principal      Int.
 Name                              Class   Scheduled      Asserted        Allowed          Paid         Paid
 FREEDOM MORTGAGE CORP         Secured             0.00           NA                NA           0.00       0.00
 FREEDOM MORTGAGE CORP         Secured       18,732.00            NA                NA           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority           85.00           NA                NA           0.00       0.00
 ACCEPTANCE NOW                Unsecured      3,997.00            NA                NA           0.00       0.00
 AMERITRADE                    Unsecured      2,547.00            NA                NA           0.00       0.00
 ASSOC CREDIT SERVICES         Unsecured      2,595.00            NA                NA           0.00       0.00
 AVANTE/SULLIVAN URGENT AID CT Unsecured         765.00           NA                NA           0.00       0.00
 BAND SOURCE/CITI CBNA         Unsecured      8,241.00            NA                NA           0.00       0.00
 BRIGHT IDEAS                  Unsecured      2,800.00            NA                NA           0.00       0.00
 CAPITAL ONE                   Unsecured         732.00           NA                NA           0.00       0.00
 CENTRAL CREDIT UNION          Unsecured      7,444.00            NA                NA           0.00       0.00
 CHASE AUTO                    Unsecured     11,404.00            NA                NA           0.00       0.00
 COMED                         Unsecured         800.00           NA                NA           0.00       0.00
 CREDIT COLL/QUEST DIAGNOSTICS Unsecured          50.00           NA                NA           0.00       0.00
 CREDITORS DISCOUNT            Unsecured         251.00           NA                NA           0.00       0.00
 CREDITORS COLL                Unsecured         893.00           NA                NA           0.00       0.00
 DISCOVER FIN SVCS LLC         Unsecured      9,569.00            NA                NA           0.00       0.00
 GIDEON RECEIVABLES MANAGEMEN Unsecured       1,022.00            NA                NA           0.00       0.00
 ILLINOIS TOLLWAY              Unsecured      1,000.00            NA                NA           0.00       0.00
 JONATHAN R KOYN               Unsecured      1,859.00            NA                NA           0.00       0.00
 MERCHANTS CREDIT GUIDE        Unsecured      1,166.00            NA                NA           0.00       0.00
 PINNACLE LANDSCAPING AND LAWN Unsecured     19,440.00            NA                NA           0.00       0.00
 SILVER CROSS HOSPITAL         Unsecured      2,404.50            NA                NA           0.00       0.00
 SYNCB/ABT ELECTRONICS         Unsecured      1,893.00            NA                NA           0.00       0.00
 VERIZON                       Unsecured      1,593.00            NA                NA           0.00       0.00
 XFINITY                       Unsecured         434.00           NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-26512      Doc 26     Filed 02/15/19    Entered 02/15/19 09:42:31               Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim        Claim         Principal       Int.
 Name                            Class   Scheduled      Asserted     Allowed          Paid          Paid
 VILLAGE OF NEW LENOX        Secured        2,060.00            NA             NA           0.00        0.00
 WATER CHASE ESTATES HOMEOWN Secured           843.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim          Principal                 Interest
                                                        Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00               $0.00
       Mortgage Arrearage                                 $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                            $0.00                 $0.00               $0.00
       All Other Secured                                  $0.00                 $0.00               $0.00
 TOTAL SECURED:                                           $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00                 $0.00               $0.00
        Domestic Support Ongoing                          $0.00                 $0.00               $0.00
        All Other Priority                                $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                         $3,163.28
        Disbursements to Creditors                             $0.00

 TOTAL DISBURSEMENTS :                                                                      $3,163.28




UST Form 101-13-FR-S (9/1/2009)
Case 18-26512        Doc 26      Filed 02/15/19     Entered 02/15/19 09:42:31            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
